DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendment filed on 08/05/2022 has been entered.   In response, the previously claim interpretation under 35 USC 112f is withdrawn (see the non-final Office Action mailed on 05/06/2022, paragraph 5), the rejection of claims 9-15 under 35 USC 101 is overcome (see the non-final Office Action mailed on 05/06/2022, paragraph 7), and the rejections under 35 USC 112 are overcome (see the non-final Office Action mailed on 05/06/2022, paragraphs 9-11).

The declaration under 37 CFR 1.130(a) filed on 08/05/2022 is insufficient to overcome the rejection of claims 1-15 based upon the Duan reference as set forth in the last Office action (see the non-final Office Action mailed on 05/06/2022, paragraph 12) because it NOT accompanied by a reasonable explanation of the presence of the four (4) additional authors:  Du, Ghandour, Wu, and Zhang.   While the inventors have a signed oath of record, and while the inventors signing the declaration have asserted that they conceived and invented the subject matter relied upon in the Duan publication, there is not explanation as to why Du, Ghandour, Wu, and Zhang are “authors” of the Duan reference, and whole role they played with respect to the publication. 

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


NOTE:  The rejection below is repeated from the previous non-final Office Action.  Applicant may provide an amended declaration addressing the insufficiency noted above in order to remove the Duan reference as prior art under the 35 USC 102(b)(1)(a) grace period exception.  Until then, the Duan reference continues to anticipated the claimed invention even given the claim amendments.   

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al., “Intelligent Localization of Transformer Internal Degradations Combining Deep Convolutional Neural Networks and Image Segmentation”, IEEE Access, SPECIAL SECTION ON ADVANCES IN PROGNOSTICS AND SYSTEM HEALTH MANAGEMENT, VOLUME 7, 2019, pages 62705-62720.  Duan discloses:

Regarding claims 1 and 8, and using claim 1 as an example, an internal thermal fault diagnosis method of an oil-immersed transformer based on deep convolutional neural network and image segmentation (

    PNG
    media_image1.png
    405
    1366
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    796
    media_image2.png
    Greyscale

), comprising the following steps: 

1) dividing an internal area of a transformer, and using a fault area and a normal status as a labels of a deep convolutional neural network (

    PNG
    media_image3.png
    263
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    742
    798
    media_image4.png
    Greyscale

 ); 

2) through lattice Boltzmann simulation, randomly obtaining a large number of feature images of an internal temperature field distribution of the oil-immersed transformer under normal and various fault state modes, and the fault area is used as the label to form an underlying training sample set (


    PNG
    media_image5.png
    415
    802
    media_image5.png
    Greyscale






    PNG
    media_image6.png
    661
    803
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    786
    media_image7.png
    Greyscale

 ); 

3) obtaining historical monitoring information of an infrared camera or a temperature sensor, and forming its corresponding fault diagnosis results into labels according to the division method of step 1)  (

    PNG
    media_image8.png
    309
    782
    media_image8.png
    Greyscale

); 

4) combining all the monitoring information contained in each sample in step 3) into one image, and then extracting the same monitoring information from the samples in the underlying training sample set obtained in step 2) to form a new image (

    PNG
    media_image9.png
    588
    797
    media_image9.png
    Greyscale


 ); 

5) segmenting an image sample obtained in step 4), and then inputting the segmented image into the deep convolutional neural network for training to generate a trained fault diagnosis network (

    PNG
    media_image10.png
    324
    786
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    458
    803
    media_image11.png
    Greyscale

); 

6) combining the monitoring information to be diagnosed into new images in the same way, and entering the new images into the trained fault diagnosis network to obtain a diagnosis result (


    PNG
    media_image12.png
    472
    1166
    media_image12.png
    Greyscale

).

	Regarding claim 8 specifically, the Duan system is computer implemented ( 

    PNG
    media_image13.png
    608
    1210
    media_image13.png
    Greyscale

). 



Regarding claim 2, the internal thermal fault diagnosis method according to claim 1, wherein the method for dividing and labeling the internal area of the transformer in step 1) is: dividing the internal area of the transformer into several parts according to actual monitoring requirement, and then directly assigning labels according to the fault area, if there are multiple fault types, different combinations of fault types and fault areas are used as different labels (

    PNG
    media_image14.png
    816
    1640
    media_image14.png
    Greyscale

).

Regarding claim 3, the internal thermal fault diagnosis method according to claim 1, wherein in step 2), when conducting internal temperature field simulation of the oil-immersed transformer under various fault conditions based on the lattice Boltzmann method, a boundary condition of a fault location is modified to a bounce boundary, and the size of the fault area thereof is a random value less than 10, which is the sum of length and width; a convergence criterion is defined by calculating temperature increment at each step until it is less than a predefined threshold ε: .Math. x .Math. .Math. T  ( x , t ) - T  ( x , t - 1 ) .Math. .Math. T  ( x , t ) .Math. < .Math. wherein T is temperature, x is coordinates of any point in the transformer, and t is iteration step or simulation time (

    PNG
    media_image15.png
    823
    848
    media_image15.png
    Greyscale

).

Regarding claim 4, the internal thermal fault diagnosis method according to claim 1, wherein in step 3), a normal state data set is subtracted from the monitoring information and combined to obtain a feature image of the temperature field distribution (

    PNG
    media_image16.png
    356
    811
    media_image16.png
    Greyscale

).

Regarding claim 5, the internal thermal fault diagnosis method according to claim 1, wherein the method for combining the monitoring information of the infrared camera or the temperature sensor into the image in step 4) is: firstly unifying all the monitoring information into a color map of a specific value range, and then combining all the information of the same sample into a picture ( 

    PNG
    media_image17.png
    719
    818
    media_image17.png
    Greyscale

).

Regarding claim 6, the internal thermal fault diagnosis method according to claim 1, wherein the image segmentation method in step 5) uses LBM to solve a convection-diffusion equation, a particle density is set to φ, which is called a symbolic distance function, and represents a distance between pixels inside and outside an initial contour; since the number of particles in each lattice cannot be negative, the number of particles is modified to φ′=φ-min (φ), the superscript “′” represents an updated value; then a contour after segmentation is a pixel that satisfies φ′=−min (φ), and the calculation steps are as follows: {circle around (1)} initialize the symbol distance function φ, set φ′=φ-min (φ); the diffusion coefficient is set as γ=15, then relax time is τ=(9*γ+2)/4; f.sub.out represents a particle distribution of f.sub.in at the next moment, f.sub.eq is an equilibrium particle distribution, initialize f.sub.out=f.sub.in=f.sub.eq=0; {circle around (2)} mark the k-th type of centroid to be v.sub.k, initialize v.sub.k=0; generally k=1 or 2, that is, the total number of types c=2 (including contour and non-contour areas); {circle around (3)} assume that the image has N pixels in total, i=1, 2, . . . , N, define the block matrix U={u.sub.ki}, and each element u.sub.ki thereof represents the membership degree of the i-th pixel belonging to the k-th type, U is a function of an original image value X and an observed image value Y, which is written as a matrix form U.sub.k.sup.p(x,y), p is the blur index generally set as a constant p=2; a contour image is marked as Y={y.sub.i}, which represents a non-linear change of a distance function J of the original image after taking grayscale, then: J  ( U , V , X ) = .Math. k = 1 c .Math. .Math. i = 1 N .Math. u ki p .Math. .Math. x i - v k .Math. 2 s . t . .Math. k = 1 c .Math. u ki = 1 , 0 ≤ u ki ≤ 1 , ∀ k , i wherein v.sub.k represents the k-th type of centroid, set the initial bias field image be B={β.sub.i}, which is also a function of X and Y, then: U k *  ( x , y ) = 1 .Math. l = 1 c .Math. ( .Math. Y  ( x , y ) - B  ( x , y ) - v k .Math. .Math. Y  ( x , y ) - B  ( x , y ) - v l .Math. ) 2 ( p - 1 ) v k * = ∫ Ω .Math. U k p  ( x , y ) .Math. ( Y  ( x , y ) - B  ( x , y ) ) .Math. d .Math. xdy ∫ Ω .Math. U k p  ( x , y ) .Math. d .Math. x .Math. d .Math. y B *  ( x , y ) = Y  ( x , y ) - .Math. k = 1 c .Math. U k p  ( x , y ) .Math. v k .Math. c k = 1 .Math. U k p  ( x , y ) wherein 1 is a variable used to traverse c and Ω is a solution area; {circle around (4)} calculate a fuzzy external force F:
F=λ(U.sub.1.sup.p(x,y)∥Y(x,y)−B(x,y)−v.sub.1∥.sup.2−U.sub.2.sup.p(x,y)∥Y(x,y)−B(x,y)−v.sub.2∥.sup.2 {circle around (5)} calculate a lattice Boltzmann LBM convection collision process: f o .Math. u .Math. t = f in - f in - f e .Math. q τ + 2 .Math. τ - 1 2 .Math. τ .Math. F wherein f.sub.eq is the product of a level set equation φ′ and LBM lattice constants for each iteration; {circle around (6)} update f.sub.in′=f.sub.out, φ′=φ′+f.sub.in′, and return to step {circle around (3)} and repeat the iterations until the requirement is satisfied (refer to the entire page 62709, and:

    PNG
    media_image18.png
    686
    857
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    366
    887
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    502
    899
    media_image20.png
    Greyscale

).

Regarding claim 7, the internal thermal fault diagnosis method according to claim 1, wherein the convolutional neural network for fault diagnosis in step 5) needs to take into consideration the network depth, network size, number of network layers, and number of parameters according to the monitoring requirement, and the accuracy, simulation time, and loss function of the fault diagnosis is obtained through verification; a suitable convolutional neural network is adopted to modify the number of labels to the total number of network outputs for training verification and fault diagnosis (refer to section V).

Regarding claims 9-15, wherein the computer storage medium stores a computer program executable by a processor, and the computer program executes steps of the internal thermal fault diagnosis method according to claims 1-7 respectively (

    PNG
    media_image21.png
    444
    816
    media_image21.png
    Greyscale

). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665